DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, 49 & 54 are amended. Claims 55-56 are newly added. Claims 1-2, 4, 6, 9-10, 15-18, 20, 23-24, 27, 30-31, 33, 39, 47, 49, 52 & 54-56 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 56 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Berkel (US 2017/0005367 A1).
Regarding claim 56, Van Berkel teaches a solid-state hybrid electrolyte comprising:		an inorganic solid-state electrolyte (SSE), wherein the SSE comprises an aligned porous structure ([0252] and structure formed after step 303 in fig. 3);					.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-10, 16-17, 23 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2015/0099188 A1) in view of Fu (“Flexible, solid-state, ion-conducting membrane with 3D garnet nanofiber networks for lithium batteries”).
Regarding claims 1-2, 6, 9-10, 16-17, 23 & 55, Holme teaches a device (i.e electrochemical device) comprising a solid-state hybrid electrolyte comprising:				an inorganic solid state electrolyte (SSE) (i.e porous garnet layer) comprising a lithium-ion conducting SSE material such as a lithium garnet material;						a polymeric material such as a gel or polyethylene oxide (PEO) disposed on at least a portion of an exterior surface of or all of the exterior surfaces of the solid-state electrolyte material, wherein the inorganic SSE has pores exposed to an exterior surface of the inorganic . 

Claims 1-2, 4, 9-10, 16-18, 20, 23-24, 27 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (US 2017/0005367 A1) in view of Holme (US 2015/0099188 A1).
Regarding claims 1-2, Van Berkel teaches a solid-state hybrid electrolyte comprising:		an inorganic solid-state electrolyte (SSE), wherein the SSE comprises an aligned porous structure ([0252] and structure formed after step 303 in fig. 3);						a polymeric material disposed on at least a portion, an exterior surface of, or all of the exterior surfaces of the SSE and such that the inorganic SSE has pores exposed to an exterior surface of the inorganic ([0252]; Structure formed after step 304 in fig. 3 and fig. 6).		
Regarding claim 4, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 1. Van Berkel further teaches wherein the polymeric material fills the porous garnet structure shown in fig. 3 such that the polymeric material can fill up to 1% to 50% of the thickness of the SSE, wherein a thickness of the SSE can, in some embodiments, be about 10 µm ([0241] & [0252]). Thus, when a thickness of the film is about 10 µm, the polymeric material can have a thickness ranging between 0.1 µm and 5 µm (i.e 1% to 50% of the thickness of the SSE).
Regarding claims 9-10, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 1. Van Berkel further teaches wherein the SSE material comprise a lithium-ion conducting SSE material such as lithium garnet materials ([0091] & [0211]-[0212]).
Regarding claim 16, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 1. Van Berkel further teaches wherein the polymeric material comprises a polymer such as 
Regarding claim 17, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 1. Van Berkel further teaches wherein the polymeric material is a gel ([0173]).
Regarding claim 18, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 17. Van Berkel further teaches wherein the gel comprises a polymer such as PVDF ([0226]).
Regarding claim 20, Van Berkel as modified by Holme teaches the hybrid electrolyte of claim 1. Van Berkel further teaches wherein the polymeric material comprises a metal salt such as LiPF6 when the polymeric material is present as a gel polymer electrolyte ([0226]-[0227]).
Regarding claims 23-24, Van Berkel as modified by Holme teaches a battery comprising an anode, a cathode and hybrid electrolyte of claim 1 disposed between the cathode and the anode ([0011]).
Regarding claim 27, Van Berkel as modified by Holme teaches the battery of claim 24. Van Berkel further teaches wherein the battery is a lithium-ion conducting solid-state battery and the hybrid electrolyte is a lithium-ion conducting SSE material ([0071]).
Regarding claim 49, Van Berkel as modified by Holme teaches a method of making a solid-state hybrid electrolyte of claim 1 comprising:								contacting a template with one or more SSE material precursors which include metal salts ([0102] & [0252]: step 301);										thermally treating the template with a solid inorganic material obtained from the SSE material precursors, wherein the template is removed and an inorganic SSE is formed ([0252]: . 

Claims 30-31, 33, 39, 47, 50, 52 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (US 2017/0005367 A1) and Holme (US 2015/0099188 A1), as applied to claims 1-2, 4, 9-10, 16-18, 20, 23-24, 27 & 49 above, and further in view of Ahn (US 2019/0058217 A1).
Regarding claims 30-31, 33 & 39, Van Berkel as modified by Holme teaches the battery of claim 24, wherein the cathode comprises a lithium-containing cathode material such as LiCoO2 ([0208]) but is silent as to the anode comprising a material selected from the groups listed in claims 31 & 39 (claims 31 & 39) and the cathode and/or anode comprising a conducting carbon material (claim 30).											Ahn teaches a battery comprising a cathode, an anode and a hybrid solid-state electrolyte disposed between the cathode and the anode, wherein the anode comprises lithium metal or lithium titanate and the cathode comprises a conducting carbon material ([0065], [0135]-[0136] & [0176]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute lithium metal with lithium titanate as an anode active material as well-known art recognized equivalents for the same purpose (i.e active material for an anode of a lithium secondary battery). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. 
Regarding claim 47, Van Berkel teaches the battery of claim 24, wherein the inorganic SSE material of the solid-state hybrid electrolyte functions as a separator for the battery ([0091]) but is silent as to the battery comprising a liquid electrolyte which is not present as a component of the solid-state hybrid electrolyte.										However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to further include a liquid electrolyte, as a separate component from the solid-state hybrid electrolyte, in order to increase the ionic conductivity since liquid electrolyte typically have better conductivity than solid electrolytes in batteries as taught by Ahn ([0195]-[0198]). 
Regarding claims 50 & 52, Van Berkel as modified by Holme and Ahn teaches the method of claim 47. Van Berkel further teaches wherein the SSE material precursors are metal salts ([0102] & [0252]: step 301) and the template is a carbon template such as a polymer mesh ([0252]).
Regarding claim 54, Van Berkel as modified by Holme and Ahn teaches the method of claim 50 which forms a flexible inorganic solid state electrolyte ([0341]).

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that it would not have been obvious to modify .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida (US 2009/0226816 A1) teaches an inorganic SSE comprising a dense central layer separating two porous layer, wherein the two porous layers can be infiltrated with respective cathode and anode active materials whereby excellent charge/discharge characteristics due to a reduction of contact resistance at the interface between the solid electrolyte and the electrode can be obtained ([0015]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727